Judge BECTON
concurring in part and dissenting in part.
I concur in the majority’s resolution of all of defendant’s assignments of error except the assignment of error concerning “the trial court’s finding as a non-statutory aggravating factor at sentencing that the defendant admitted during cross-examination that he had committed four criminal offenses punishable by more than sixty days confinement for which he was never charged.” Ante p. 82. A defendant’s admission on cross-examination that he has been convicted of two felonies is not only presumably verifiable but is also presumptively valid, considering the panoply of procedural safeguards that accompany a conviction. The same significance, however, cannot be given to a defendant’s admission on cross-examination that “he has committed four criminal offenses punishable by more than sixty days’ confinement for which he was never charged.”
I reject the majority’s implicit premises that an uncorroborated admission — without evidence aliunde — is legally sufficient and that a defendant’s characterization of conduct as criminal — without regard to whether the conduct was justifiable or excusable — is conclusive. I also cannot subscribe to the reasoning that “[i]f the fact of a defendant’s prior convictions punishable by sixty days’ confinement is reasonably related to the purposes of sentencing, . . . the fact of a defendant’s admitted commission of prior criminal offenses also punishable by sixty days’ confinement is reasonably related to the purposes of sentencing.” Ante p. 83. This language would allow the enhancement of a sentence based on conduct for which the State may never have sought punishment — e.g., the admission by defendant that he slept with his wife before they got married, see N.C. Gen. Stat. Sec. 14-184 (1981), or that he once won $2.00 in a penny ante family poker game. See N.C. Gen. Stat. Sec. 14-292 (Cum. Supp. 1985). That these examples, although punishable by sixty days’ confinement, are not reasonably related to the purposes of sentencing is clear beyond cavil. Equally clear is the disincentive the majority opinion provides to defendants to demonstrate rehabilitative potential by telling the truth about suspected, but unprovable, criminal conduct. That is, defendants who had hopes the court would find their truthfulness a mitigating factor may now make fewer admis*85sions for fear that the court will use their truthful admissions as aggravating factors.
The purposes of the Fair Sentencing Act have not been advanced by the majority’s resolution of this issue. Believing the trial court erred in finding as a non-statutory aggravating factor that defendant admitted during cross-examination that he had committed four criminal offenses punishable by more than sixty days’ confinement for which he was never charged, I dissent.